Connor, J.
The defendant was convicted of the charge of violating subdivision 6 of section 70 of the Vehicle and Traffic Law. In his appeal he states many reasons for reversal, all of which are fully answered by the return of the Justice of the Peace, by which this court is bound, except one.
The appellant states that at the time of the hearing a paper was read to the defendant and that the defendant asked that it be read again, because he either did not hear it or did not fully understand the charge, and that the Justice refused to read it again, stating: “ I read it to you once.” It is fundamental that a person charged with the commission of a crime is entitled to be informed of the nature of the charge against him, and for a justice to refuse to reread an information is in my *524opinion the same as refusing to inform the defendant at all of the charge that is made against him. The return of the Justice in no way refers to this serious criticism of the manner in which his court was conducted. His failure to refer to it is an indication of the admission of the fact.
The judgment of conviction is reversed.
Submit order.